
	
		II
		111th CONGRESS
		1st Session
		S. 929
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2009
			Mr. Leahy (for himself
			 and Mr. Sanders) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  Federal income tax credit for the purchase of certain nonroad equipment powered
		  by alternative power sources.
	
	
		1.Credit for certain nonroad
			 equipment
			(a)Allowance of
			 creditSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 25D the
			 following new section:
				
					25E.Credit for
				certain nonroad equipment
						(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter an amount equal to 25 percent of
				the qualified nonroad equipment expenses for the taxable year.
						(b)LimitationThe
				credit allowed under subsection (a) shall not exceed $1,000.
						(c)Qualified
				nonroad equipment expensesFor purposes of this section—
							(1)In
				generalThe term qualified nonroad equipment
				expenses means the cost of any alternative power nonroad equipment the
				original use of which commences with the taxpayer and which is placed in
				service by the taxpayer during the taxable year.
							(2)Alternative
				power nonroad equipmentThe term alternative power nonroad
				equipment means any equipment that is primarily used for lawn, garden,
				or forestry purposes, and that—
								(A)is powered by a
				motor drawing current from solar power, electricity, or rechargeable or
				replaceable batteries,
								(B)has a
				hybrid-electric drive train or cutting system which is powered by a generator
				or electrical storage device combined with a small engine, or
								(C)is powered by
				alternative power sources and—
									(i)is regulated by
				the Environmental Protection Agency as a new, spark-ignition engine under part
				1054 of title 40, Code of Federal Regulations (or any successor regulation),
				and
									(ii)is certified by
				the Environmental Protection Agency as having an engine family that emits no
				more than 50 percent of the number of grams per kilowatt hour of regulated
				pollutants allowable under Phase 3 of the exhaust emissions standards under
				section 103 of part 1054 of title 40, Code of Federal Regulations (or any
				successor regulation), relating to handheld engines, or section 105 of such
				part, relating to nonhandheld engines, whichever is applicable.
									(3)Alternative
				power sourcesThe term alternative power sources
				means any alternative fuel as determined by the Secretary, in coordination with
				the Office of Energy Efficiency and Renewable
				Energy.
							.
			(b)Conforming
			 amendments
				(1)Section
			 24(b)(3)(B) of the Internal Revenue Code of 1986 is amended by striking
			 and 25B and inserting , 25B, and 25E.
				(2)Section
			 25(e)(1)(C)(ii) of such Code is amended by inserting 25E, after
			 25D,.
				(3)Section 25B(g)(2)
			 of such Code is amended by striking section 23 and inserting
			 sections 23 and 25E.
				(4)Section 904(i) of
			 such Code is amended by striking and 25B and inserting
			 25B, and 25E.
				(5)Section
			 1400C(d)(2) of such Code is amended by striking and 25D and
			 inserting 25D, and 25E.
				(c)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 25D the following new item:
				
					
						Sec. 25E. Credit for certain nonroad
				equipment.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to purchases
			 made after the date of the enactment of this Act.
			
